Citation Nr: 1019680	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as a personality disorder.

2.  Entitlement to service connection for drug abuse, to 
include as secondary to in-service dental treatment.

3.  Entitlement to an initial compensable rating for a right 
testicle spermatocele.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2006, June 
2007, and April 2008, in which the RO, in pertinent part, 
granted service connection for a right testicle spermatocele 
and assigned an initial noncompensable disability rating, 
effective April 25, 2006, and denied the remaining claims for 
service connection listed above.  

As the appeal arises from a request for a higher initial 
rating following the grant of service connection for a right 
testicle spermatocele, the Board has characterized this issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).

Next, while the Veteran characterized the claimed disability 
as a personality disorder, the claims file also includes 
diagnoses of anxiety, depression, schizoaffective disorder, 
depressive type, schizophrenia, paranoid type, and cannabis 
dependence.  The United States Court of Appeals for Veterans 
Claims (Court) has recently ruled that VA should broadly 
construe claims, and in the context of psychiatric disorders 
must consider other diagnoses for service connection when the 
medical record so reflects.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Thus, in determining whether the Veteran had 
a psychiatric disorder related to service, all diagnoses 
reasonably raised by the record should be considered when 
readjudicating the claim.
The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held in March 2010; a copy of 
the hearing transcript is associated with the record.

For the reasons discussed below, the issues of entitlement to 
service connection for a psychiatric disorder and for drug 
abuse are REMANDED to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


FINDING OF FACT

Since grant of service connection, the Veteran's right 
testicular disability has been manifested by complaints of 
swelling treated with cold compresses, without any evidence 
of deformity of the penis, complete atrophy of both 
testicles, recurrent urinary tract infections, urinary 
frequency, leakage, or obstructed voiding attributed to his 
disability.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right 
testicle spermatocele are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.10, 4.20, 4.27, 4.115b, Diagnostic 
Code 7523 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The RO's June 2006 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claims are received by VA.  This notification would also 
apply to the "downstream" issue of entitlement to a higher 
initial rating.  The Court has held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007); Dingess, 19 Vet. App. at 491.  Thus, because the June 
2006 notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the higher rating claim decided 
herein on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes the 
Veteran's service treatment records, available private 
medical records, a hearing transcript, Social Security 
Administration (SSA) records, and statements from the 
Veteran's healthcare providers and his representative 
addressing the severity of the Veteran's testicular 
disability.  The Veteran was afforded a VA examination in 
January 2008.  The Board finds that the evidence of record is 
adequate for rating purposes as the VA examiner reviewed the 
Veteran's service treatment records and post-service medical 
records, interviewed the Veteran, and provided a detailed 
clinical evaluation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, the Board finds that no further assistance is 
warranted.  Under these circumstances, the Board concludes 
that the Veteran has been accorded ample opportunity to 
present evidence and argument in support of the matter 
decided on appeal. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matter decided herein on appeal.  

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  There is no diagnostic code 
directly applicable to rating a spermatocele of the testicle.  
Therefore, the RO has rated that disability by analogy 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 
(7599 represents an unlisted condition being rated by 
analogy).  See 38 C.F.R. §§ 4.20, 4.27.

Disabilities of the testis are rated based on atrophy (under 
Diagnostic Code 7523) or removal (Diagnostic Code 7524).  
Diagnostic Code 7523 provides a noncompensable rating for 
complete atrophy of one testicle and a maximum 20 percent 
rating when there is complete atrophy in both testes.  38 
C.F.R. § 4.115b.  Diagnostic Code 7524 provides a 
noncompensable rating for removal of one testicle and a 
maximum 30 percent rating for removal of both testes.  Id.  
Since the Veteran's right testicle has not been removed, 
Diagnostic Code 7524 is not applicable.

Considering the evidence in light of the applicable criteria, 
the Board finds that an initial compensable rating for a 
right testicle spermatocele is not warranted.

In an April 2008 rating decision, the RO granted service 
connection for a right testicle spermatocele and assigned a 
noncompensable disability rating under Diagnostic Code 7523, 
effective April 25, 2006.  This rating has remained unchanged 
since then.  This rating decision was based upon service 
treatment records reflecting treatment for pain in the right 
testicle in May 1973, which was slightly enlarged and tender 
on examination.  He was seen again in September 1973 and 
October 1973, when it was aspirated.

During the Travel Board hearing, the Veteran claimed that the 
needle used to aspirate his right testicle in service, 
compromised the tube that carries sperm from his testicles 
and thus rendered him sterile.  However, he did admitted that 
he was able to perform sexually for at least 10 years after 
discharge and that no doctor has told him that he is sterile.

Private medical records show treatment for a spermatocele in 
March 2007.  During a January 2008 VA examination, the 
Veteran denied any urinary symptoms/leakage, renal or 
erectile dysfunction, or recurrent urinary tract infections.  
A March 2007 scrotal ultrasound revealed a cystic mass at the 
head of the epididymis on the right measuring 1.6 x 1.5 x 2.1 
cm with the appearance of a spermatocele.  The right testicle 
had normal texture and blood flow.  There was a physiologic 
amount of fluid surrounding the right testicle.  A private 
December 2008 scrotal ultrasound showed normal testes and 
normal blood flow.  The right testicle spermatocele showed a 
2-cm epididymal cyst arising from the head of the right 
epididymis.  On examination, perineal sensation and penis, 
prostate, bladder and urethra examination were normal.  There 
was no evidence of tenderness or edema.  The diagnosis was 
right spermatocele.  The examiner added that it had no 
effects on the Veteran's usual daily activities.

A December 2008 private scrotal ultrasound revealed normal 
looking testes and showed normal blood flow.  The right 
testicle measured 3.8 centimeters in length and again showed 
a 2-cm epididymal cyst arising from the head of the right 
epididymis.  There also was a small hydrocele.  

As demonstrated by the evidence, the Veteran had no atrophy 
in the right testicle, therefore complete atrophy in both 
testes is not shown.  Consequently, the preponderance of the 
evidence is against a compensable rating for the Veteran's 
right testicle under Diagnostic Code 7523.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under Diagnostic Code 7522, which 
contemplates deformity of the penis, with loss of erectile 
power.  Diagnostic Code 7522 provides for a single 20 percent 
rating where the evidence shows deformity of the penis with 
loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic 
Code 7522 (2009).  Moreover, where the criteria for a 
compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent rating, a 
noncompensable (0 percent) rating will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a noncompensable percent 
rating will be assigned.

The Board is aware that the Veteran experiences intermittent 
right testicle pain and/swelling; however, only more 
significant findings, such as those addressed in the criteria 
for 20 and 30 percent ratings under Diagnostic Codes 7522 and 
7523 would warrant a compensable rating.  As the Veteran is 
not shown to have any other symptoms related this disability, 
the preponderance of the evidence is against the claim.

The Board has also considered whether an increased rating is 
warranted under 38 C.F.R. §§ 4.115a and 4.115b for 
disabilities pertaining to the genitourinary system, but 
finds that this area of the Rating Schedule is not for 
application.  The medical evidence does not establish that 
the Veteran has manifested any kidney or voiding dysfunction, 
nor has he reported experiencing recurrent urinary tract 
infections.  In fact, the Veteran specifically stated during 
his January 2008 VA examination that he did not have a 
history of urinary symptoms/leakage, renal or erectile 
dysfunction, or urinary tract infections.  

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable and the 
claim must be denied.

The Board also has considered whether referral for evaluation 
for an extraschedular rating is indicated.  See 38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There 
is nothing in the record that reflects or suggests that the 
Veteran's right testicular spermatocele involves factors such 
as marked interference with employability or frequent 
hospitalizations so as to render the schedular criteria 
inadequate and warrant referral extraschedular consideration.  
The record does not show that the Veteran's right testicle 
disability has required hospitalization or suggests that this 
disability would markedly impact on the Veteran's ability to 
engage in employment.  The evidence reflects that the 
Veteran's testicular discomfort has been treated primarily 
with cold compresses.  Thus, the Board concludes that the 
Veteran's symptoms are contemplated already in the schedular 
rating assigned.  Consequently, the Board finds that referral 
for extraschedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his service-
connected right testicular disability.  Nor does the Veteran 
so claim.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

An initial compensable rating for a right testicle 
spermatocele is denied.


REMAND

A review of the evidence shows that additional development is 
warranted for the Veteran's service connection claims.

Here, the Veteran's service treatment records reflect that he 
was discharged from the Navy for inadequate personality 
disorder.  Moreover, he has been variously diagnosed with 
anxiety, depression, schizoaffective disorder, depressive 
type, schizophrenia, paranoid type, and cannabis dependence.  
The Veteran claims that he was nervous and anxious during 
service and that his in-service symptoms led to the 
development of his current psychiatric condition.  Similarly, 
he asserts that he started ingesting, not smoking, marijuana 
in 1974 for feelings of inadequacy following his early 
discharge from the Navy and to alleviate right testicular 
pain.  Alternatively, he claims that the anesthesia and 
Darvocet prescribed when he had his wisdom teeth extracted in 
July 1973, along with the Valium he was given for nervousness 
and anxiety in service predisposed him towards substance 
abuse.  

According to 38 U.S.C.A. § 1110, no compensation shall be 
paid if a disability is a result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs.  Drug abuse is the 
use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2009).  Drug abuse, unless it is a secondary 
result of an organic disease or disability, is considered to 
be willful misconduct.  38 C.F.R. § 3.301(c)(3).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Id.  The Board notes that, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en 
banc denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  Thus, a veteran may be service connected for a drug 
abuse acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for 
service connection, the Veteran must establish, by clear 
medical evidence, that his drug abuse is secondary to or is 
caused by the primary service-connected disorder, and that it 
is not due to willful wrongdoing.  Allen, 237 F.3d 1368.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.  

Here, the RO denied the Veteran's claim for service 
connection for a personality disorder, noting that a 
personality disorder is not a disease or injury for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c) (2009).  
However, service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)).  

The Board notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1(d) (2009).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the above, the Board finds that the Veteran should 
be scheduled for a psychiatric examination to clarify the 
diagnosis of the Veteran's psychiatric disorder and obtain 
opinions as to the etiology of any such disorder and whether 
the Veteran's substance abuse was secondary to his service-
connected right testicular disability.  See 38 U.S.C.A. § 
5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, VA should arrange for the Veteran to 
undergo examination, by an appropriate examiner, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to any such scheduled examination(s), 
without good cause, may result in denial of the claim(s).  
See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA psychiatric examination by a 
physician, at an appropriate VA medical 
facility, to ascertain the nature, and 
etiology, of any psychiatric disorder 
found.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should identify all 
psychiatric disorders currently present.  
With respect to each diagnosed disorder, 
the examiner should provide details about 
the onset and severity of the symptoms of 
each disorder.  The examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that that such 
diagnosed disorder is the result of 
disease or injury incurred or aggravated 
during the Veteran active duty.  In 
particular, the examiner should comment 
on whether the anesthesia and Darvocet 
prescribed when the Veteran had his 
wisdom teeth extracted in July 1973 or 
the Valium he was given for nervousness 
and anxiety in service predisposed him 
towards substance abuse or whether the 
Veteran's substance abuse was self-
medication to alleviate right testicular 
pain.  In rendering the requested 
opinion, the examiner should specifically 
address: (a) whether any psychiatric 
and/or personality disorder clearly and 
unmistakably pre-existed the Veteran's 
entrance into the Navy; if so, (b) 
whether any such disorder increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of such disorder).  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the service connection 
claims remaining on appeal, in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his attorney an SSOC and 
afford them an appropriate period of time 
to respond.  Then, return the claims file 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


